Citation Nr: 0933297	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating higher than 10 percent for a low back 
disability, degenerative disc disease of the lumbosacral 
spine at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from September 1976 to May 1984.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his August 2006 substantive appeal (on VA Form 9), the 
Veteran requested a hearing at the RO before a Member 
(Veterans Law Judge) of the Board, also commonly referred to 
as a Travel Board hearing.  His hearing was scheduled for May 
14, 2009.  He failed to appear for the hearing, however, and 
made no attempt to reschedule the proceeding or explain his 
absence.  Thus, the Board considers his request for a Travel 
Board hearing withdrawn.  38 C.F.R. § 20.704(d) (2008).

Nevertheless, the Board is remanding this case the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.


REMAND

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In this case, unfortunately, the Veteran has not received 
notice in compliance with Dingess or Vazquez.  And he must 
receive this additional notice before deciding his appeal.



VA also is generally required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
This duty to assist includes conducting a thorough and 
comprehensive medical examination, especially where the 
available evidence is too old for an adequate assessment of 
his current condition.  Robinette v. Brown, 8 Vet. App. 69, 
76 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran's most recent VA examination for his low back 
disability was in September 2004, some five years ago.  Both 
he and his representative have asserted that his symptoms 
have worsened during the several years since.  The Veteran 
also has asserted that he has incapacitating episodes that he 
did not report during his September 2004 examination.  So 
another examination is needed to ascertain the present 
severity of his disability.  See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (where the Court determined the Board should 
have ordered a contemporaneous examination of the Veteran 
because a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.	Send the Veteran appropriate VCAA 
notice in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Give 
him and his representative time to 
submit additional evidence or argument 
in response to this additional notice.

2.	Schedule the Veteran for another VA 
examination to reassess the current 
severity of his low back disability.  
The examiner should assess the 
orthopedic manifestations of the 
Veteran's low back disability, as well 
as any neurological manifestations 
(e.g., associated 
radiculopathy/sciatic neuropathy 
affecting his lower extremities).  
Also measure range of motion in all 
directions and indicate whether there 
is limitation of motion and, if so, to 
what extent.  This includes indicating 
whether the Veteran has ankylosis or 
additional functional impairment, 
including additional limitation of 
motion, due to pain/painful motion, 
limited or excess movement, premature 
or excess fatigability, or 
incoordination, such as when his 
symptoms are most problematic, 
for example during "flare ups" or 
prolonged use.  The claims file, 
including a complete copy of this 
remand, must be made available to the 
examiner(s) for review of the 
pertinent medical and other history.  
Advise the Veteran that failure to 
report for this examination, without 
good cause, may have adverse 
consequences on his claim.

3.	Then readjudicate the claim for a 
higher rating for the low back 
disability in light of any additional 
evidence obtained.  If the claim is 
not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to submit written 
or other argument in response before 
returning the claims file to the Board 
for further appellate consideration of 
the claim.


The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




